DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Gathy on 10/13/2021.  Claims 1, 11, and 15 are amended and claims 2 and 16 are canceled.

Amended Claim 1
1. A system for component inspection comprising: 
at least one sensor configured to capture sensor data of the component wherein said sensor includes a position and/or orientation sensor;
a processor coupled to said at least one sensor,
said processor comprising at least one model configured to separate said sensor data into a normal category and an abnormal category; 
wherein said model comprises at least one of a statistical model, an empirical model, a prior condition model, and a design model; and

receiving, by the processor, sensor data for said component from said at least one sensor;
organizing, by the processor, the sensor data into a matrix, wherein each frame of said sensor data comprises a single column in said matrix;
separating, by the processor, said matrix into at least one of a low-rank part and a sparse part,
wherein a linear combination of the low-rank part columns represents an undamaged component; and
determining, by the processor, defects in the component based on the sparse part, using a reference model in the absence of a reference image,
wherein said model comprises said reference model generated from a CAD model.

Canceled Claim 2

Amended Claim 11
11. A method for inspection of a component, comprising:
aligning at least one sensor to capture sensor data of a component obtained by rotating, panning, or positioning the at least one sensor relative to the component to capture data from multiple viewpoint angles, perspectives, and/or depths;
coupling a processor to said at least one sensor, said processor comprising at least one model wherein said at least one model comprises at least one of a statistical model, an empirical model, a prior condition model, and a design model;
separating said sensor data into a normal category and an abnormal category; and

receiving sensor data for said component from said at least one sensor;
organizing the sensor data into a matrix, wherein each frame of said sensor data comprises a single column in said matrix;
separating said matrix into at least one of a low-rank part and a sparse part, wherein a linear combination of the low-rank part columns represents an undamaged component; and
determining defects in the component based on the sparse part using a reference model in the absence of a reference image,
wherein said at least one model comprises said reference model generated from a CAD model.

Amended Claim 15
15. The method for inspection of a component of claim 11, wherein said at least one sensor comprises a depth sensing system configured for high spatial resolution and large range.

Canceled Claim 16



Allowable Subject Matter
Claims 1, 4-11, 13-15, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments for component inspection.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards component inspection receiving sensor data for said component from said at least one sensor; organizing the sensor data into a matrix, wherein each frame of said sensor data comprises a single column in said matrix; separating said matrix into at least one of a low-rank part and a sparse part, wherein a linear combination of the low-rank part columns represents an undamaged component; and determining defects in the component based on the sparse part using a reference model in the absence of a reference image, wherein said at least one model comprises said reference model generated from a CAD model.
The closest prior art, Sun et al. (US 2009/0279772), Scheid et al. (US 2013/0113913), and Wang et al. (Non-Patent Literature titled “Fabric defect detection based on improved low-rank and sparse matrix decomposition”), show related systems.
The Sun system teaches at least one sensor configured to capture sensor data of the component wherein said sensor includes a position and/or orientation sensor (see para. 0020, 0021, where Sun discusses an optical system capturing images and detecting pixel positions of defects in a scanned object); wherein said model comprises at least one of a statistical model, an empirical model, a prior condition model, and a design model (see para. 0020, where Sun discusses using a statistical model to detect anomaly or defect free images).
The Scheid system teaches organizing, by the processor, the sensor data into a matrix, wherein each frame of said sensor data comprises a single column in said matrix (see claim 3, para. 0021-0022, where Scheid discusses one column of low rank matrix viewed as an image); separating, by the 
The Wang system teaches low-rank and sparse matrix decomposition to detect defects in a structure (see figure 3, abstract, section 2.1).

However, Sun, Scheid, and Wang fail to address: 
Claim 1
“…determining, by the processor, defects in the component based on the sparse part, using a reference model in the absence of a reference image,
wherein said model comprises said reference model generated from a CAD model.”

Claim 11
“…determining defects in the component based on the sparse part using a reference model in the absence of a reference image,
wherein said at least one model comprises said reference model generated from a CAD model.”

These distinct features are in each independent claim and renders them allowable.




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663